[Cite as State v. Featherston, 2017-Ohio-5487.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HARDIN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 6-16-10

        v.

CHARLES REY FEATHERSTON,                                   OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hardin County Common Pleas Court
                          Trial Court No. 2016 2094 CRI

                                      Judgment Affirmed

                             Date of Decision:    June 26, 2017




APPEARANCES:

        Michael B. Kelley for Appellant

        Jason M. Miller for Appellee
Case No. 6-16-10


ZIMMERMAN, J.

       {¶1} Defendant-Appellant, Charles R. Featherston (“Featherston”), appeals

the October 6, 2016 judgment of the Hardin County Court of Common Pleas

journalizing his conviction by a jury for three (3) counts of Receiving Stolen

Property, one (1) count of Identity Fraud Against a Person in a Protected Class, and

one (1) count of Forgery, and sentencing him to serve fifty-seven (57) months in

prison. Featherston presents four assignments of error, alleging that: (1) the trial

court erred by failing to merge his three receiving stolen property convictions; (2)

the trial court erred by failing to appoint alternate counsel, which deprived

Featherston of effective representation; (3) the trial court erred by failing to exclude

hearsay testimony; and (4) the trial court erred in accepting the jury’s guilty verdict,

which was against the manifest weight of the evidence. For that reasons that follow,

we affirm the convictions of the Appellant.

                                         Facts

       {¶2} On June 11, 2016, seventy-year-old Donald Payne (“Payne”) was

running errands when he stopped briefly at his home in Lubbock, Texas. Payne

decided to leave his 2007 Honda Ridgeline pick-up truck running in his driveway

when he went into his home.          However, when Payne returned to his truck

approximately three minutes later, he found his pick-up truck had been stolen.




                                          -2-
Case No. 6-16-10


          {¶3} Inside his pick-up truck at the time it was stolen was Payne’s wallet,

tools, golf clubs, bible, cash, air tank, and his Kahr nine millimeter handgun and

ammunition. In addition to his personal belongings, Payne’s wife’s wallet and cell

phone were also inside his truck when it was stolen. Payne reported the theft to the

authorities, and called his bank and credit card companies to report the theft of his

bank/credit cards. However, Payne failed to cancel one of his credit cards, which

resulted in approximately $3,000 in fraudulent charges.

          {¶4} On June 15, 2016 in Kenton, Ohio, local law enforcement received

information of a possible stolen truck with Texas license plates. Law enforcement

located a pick-up truck matching the description of Payne’s truck at a local gas

station.    However, the detective who ran the plate number of the truck had

incomplete license information, which resulted in the truck coming back as not

stolen.

          {¶5} Around 11 a.m. on the following day, the same truck was located at 527

S. Detroit St. in Kenton, Ohio. When law enforcement gave the complete license

plate information to police dispatch, the truck came back as the reported stolen 2007

Honda Ridgeline truck owned by Payne. With this information, officers conducted

a stop of the vehicle. Featherston, who was the same individual observed by police

in the truck the day prior, was the driver of the pick-up at the time the stop was

conducted. Police officers ordered Featherston to exit the vehicle at gunpoint and


                                          -3-
Case No. 6-16-10


during his pat down, officers located a pack of cigarettes on Featherston that

contained Payne’s stolen credit card.

      {¶6} Officers’ subsequent search of the truck revealed that some of Payne’s

personal items were inside the pick-up truck. However, Payne’s wallet and his

handgun were not located in the truck.

      {¶7} In addition to Payne’s belongings, Featherston’s hat and a bag with his

mail were found in the vehicle. The mail contained Featherston’s name and Texas

address. With this information, authorities determined that Payne’s Texas residence

was approximately four (4) or seven (7) miles from Featherston’s residence in

Lubbock, Texas.

      {¶8} Later, officers searched the 527 South Detroit St. home and found a

Kahr nine millimeter handgun under clothes in a bedroom closet. The bedroom was

the room used by Featherston while staying in Kenton. A cell phone window mount

that Featherston purchased at Walmart in Kenton was also located in the bedroom

closet near the handgun.

      {¶9} Investigation of Featherston’s activities while in Kenton revealed that

Featherston used Payne’s credit card to purchase fuel at the gas station where

authorities first saw him. Payne’s credit card was also used to purchase, among

other things, a cell phone, a cell phone window mount, and motor oil at Walmart.




                                         -4-
Case No. 6-16-10


Video and camera footage, as well as Walmart’s data records, revealed that

Featherston use of Payne’s credit card took place at the Kenton Walmart store.

      {¶10} As a result of the theft, Payne was only able to recover his driver’s

license and his golf clubs.    Additionally, Payne’s insurance company totaled

Payne’s truck due to the expense of transporting the truck from Kenton back to

Payne’s residence in Texas.

                               Procedural History

      {¶11} On July 26, 2016, the Hardin County Grand Jury indicted Featherston

on the following: two (2) counts of Receiving Stolen Property, in violation of Ohio

Revised Code 2913.51(A),(C), felonies of the fourth degree (with the second count

containing a firearm specification pursuant to Ohio Revised Code 2941.141(A))

(Counts 1 and 2); one (1) count of Receiving Stolen Property, in violation of Ohio

Revised Code 2913.51(A),(C), a felony of the fifth degree (Count 3); one (1) count

of Identify Fraud of an Elderly Person, in violation of Ohio Revised Code Section

2913.49(B)(2), (I)(3), a felony of the third degree (Count 4); one (1) count of

Forgery, in violation of Ohio Revised Code 2913.31(A)(1), (C)(1)(c)(i), a felony of

the fourth degree (Count 5); and one (1) count of Having Weapons While Under

Disability, in violation of Ohio Revised Code 2923.13(A)(2), a felony of the third

degree (Count 6).




                                        -5-
Case No. 6-16-10


       {¶12} On September 14, 2016, Featherston appeared in the trial court for a

change of plea hearing, however, the negotiations between Featherston and the State

fell through and Featherston did not change his plea. However, at the hearing the

State requested that the trial court dismiss count six, Having Weapons While Under

Disability, which the court granted. On September 27, 2016, the day before

Featherston’s scheduled jury trial, a second change of plea hearing was held in the

trial court. Once again, the plea deal fell through.

       {¶13} Featherston’s remaining charges proceeded to a jury trial on

September 28, 2016. The State presented eleven (11) witnesses in its case in chief,

and rested. The defense then requested dismissal of the charges under Crim.R. 29,

which was granted in part by the trial court. The trial court determined that the State

did not prove the $1,000 statutory enhancement for Identify Fraud of an Elderly

person in Count 4, which resulted in the charge being reduced from a felony of the

third degree to a felony of fourth degree. However, the trial court overruled

Featherston’s motion on the other charges.

       {¶14} Featherston presented no defense, and defense counsel renewed

Featherston’s Rule 29 motion, which was overruled, and the matter proceeded to

the jury for deliberations. On September 28, 2016, the jury found Featherston guilty

on all counts, including the firearm specification contained in count two.




                                         -6-
Case No. 6-16-10


       {¶15} Featherston was sentenced on October 6, 2016 in the trial court. The

State presented one (1) witness at the sentencing hearing, and Featherston spoke on

his own behalf. The trial court found that the convictions under count four, Identity

Fraud of an Elderly Person, and count five, Forgery, were allied offenses of similar

import and therefore merged. The State elected to proceed to sentencing on count

four, Identity Fraud of an Elderly Person.          After reviewing the statutory

requirements as provided in R.C. 2929.11 and R.C. 2929.12, the trial court

sentenced Featherston to consecutive sentences on Counts 1, 2, 3, and 4 and the

specification, resulting in a total of fifty-seven (57) months of imprisonment, with

twelve months being mandatory. Featherston was also assessed a $2,000 fine, $650

in restitution, and court costs. Featherston now appeals, and presents the four

following assignments of error for our review:

                       ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED WHEN IT FAILED TO MERGE
       COUNTS ONE, TWO, AND THREE FOR SENTENCING AS
       THE THREE COUNTS ARE ALLIED OFFENSES WITH THE
       SAME ANIMUS.

                      ASSIGNMENT OF ERROR NO. II

       THE TRIAL COURT ERRED WHEN IT FAILED TO
       APPOINT ALTERNATE COUNSEL FOR APPELLANT AS
       APPELLANT     COULD     NOT    EFFECTIVELY
       COMMUNICATE WITH HIS APPOINTED ATTORNEY
       THEREFORE   WAS   DEPRIVED  OF   EFFECTIVE
       REPRESENTATION.


                                         -7-
Case No. 6-16-10


                      ASSIGNMENT OF ERROR NO. III

      THE TRIAL COURT ERRED WHEN IT FAILED TO
      EXCLUDE HEARSAY OVER APPELLANT’S OBJECTION,
      THE HEARSAY WAS NOT HARMLESS ERROR, AND THE
      COURT’S ERROR EFFECTED APPELLANT’S RIGHTS TO
      DUE PROCESS AND A FAIR TRIAL.

                      ASSIGNMENT OF ERROR NO. IV

      THE TRIAL COURT ERRED WHEN IT ACCEPTED THE
      JURY’S GUILTY VERDICT WHICH WAS CLEARLY
      AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE,
      AND WAS BASED UPON INSUFFICIENT EVIDENCE.

We will discuss each assignment of error in turn.

                             First Assignment of Error

      {¶16} In his first assignment of error, Featherston contends that the trial court

erred when it failed to merge the three counts of receiving stolen property (Counts

1-3) because the three counts are allied offenses containing the same animus. For

the following reasons, we disagree.

                                Standard of Review

      {¶17} “‘A defendant bears the burden of proving that the offenses for which

he has been convicted and sentenced constitute allied offenses of similar import.’”

State v. Vanausdal, 3rd Dist. Shelby No. 17-16-06, 2016-Ohio-7735, ¶ 7, quoting

State v. Campbell, 12th Dist. Butler No. CA2014-06-137, 2015-Ohio-1409, ¶ 18,

citing State v. Luong, 12th Dist. Butler No. CA2011-06-110, 2012-Ohio-4520, ¶ 46.

Additionally, a reviewing court may look to the information contained in the record

                                         -8-
Case No. 6-16-10


to make its allied offense determination. Id. An appellate court then reviews de

novo the question of whether offenses are allied offenses of similar import. State v.

Potts, 2016-Ohio-5555, 69 N.E.3d 1227, ¶ 93 (3rd Dist.), citing State v. Stall, 3rd

Dist. Crawford No. 3-10-12, 2011-Ohio-5733, ¶ 15, citing State v. Brown, 3rd Dist.

Allen No. 1-10-31, 2011-Ohio-1461, ¶ 36.

                   R.C. 2941.25, Allied Offenses of Similar Import

       Ohio’s multiple-count statute, codified in R.C. 2941.25, states:

       (A) Where the same conduct by defendant can be construed to
       constitute two or more allied offenses of similar import, the
       indictment or information may contain counts for all such offenses,
       but the defendant may be convicted of only one.

       (B) Where the defendant’s conduct constitutes two or more offenses
       of dissimilar import, or where his conduct results in two or more
       offenses of the same or similar kind committed separately or with a
       separate animus as to each, the indictment or information may contain
       counts for all such offenses, and the defendant may be convicted of
       all of them.

       {¶18} In State v. Ruff, the Supreme Court promulgated the following three-

part test for determining whether offenses merged: “[u]nder R.C. 2941.25(B), a

defendant whose conduct supports multiple offenses may be convicted of all the

offenses if any one of the following is true: (1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows that the offenses were committed

separately, or (3) the conduct shows that the offenses were committed with separate

animus.” State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, 34 N.E.3d 892 (2015),


                                         -9-
Case No. 6-16-10


paragraph three of the syllabus. An affirmative answer to any of the preceding

questions will permit separate convictions. Id. at ¶ 31.

                                               Analysis

          {¶19} Featherston was indicted on three separate counts of Receiving Stolen

Property, in violation of R.C. 2913.51(A),(C).1 R.C. 2913.51 states, in its pertinent

part: “[n]o person shall receive, retain, or dispose of property of another knowing

or having reasonable cause to believe that the property has been obtained through

commission of a theft offense. * * * Whoever violates this section is guilty of

receiving stolen property.” (Emphasis added.) R.C. 2913.51(A),(C).

          {¶20} Featherston argues that each of his Receiving Stolen Property

convictions should merge, because the items set forth in each count were stolen at

the same time from the same victim.2 Furthermore, Featherston directs us to State

v. Skapik, a post-Ruff case with a similar fact pattern, asserting that the Skapik court

made it clear that when multiple items are stolen at the same time the counts for

each item merge. State v. Skapik, 2015-Ohio-4404, 42 N.E.3d 790, ¶¶ 13, 15 (2nd

Dist.).




1
  Specifically, Featherston was charged with Receiving Stolen Property, with said property being a motor
vehicle, in Count 1; Featherston was charged with Receiving Stolen Property, with said property being a
firearm in Count 2; and Featherston was charged with Receiving Stolen Property, with said property being a
credit card, in Count 3.
2
  It is not disputed that the Payne’s pick-up truck contained Payne’s credit cards and gun.

                                                  -10-
Case No. 6-16-10


        {¶21} In Skapik, the defendant stole two firearms, a bulletproof vest, and

other items from an off duty deputy sheriff’s vehicle. Id. at ¶ 12. Skapik was

subsequently convicted on three separate counts related to the stolen items from the

deputy sheriff’s vehicle. Id. Skapik contended that the three counts for stolen items

out of the deputy sheriff’s vehicle should merge, because “he stole everything at one

time from one location in a single act committed against a single victim.” Id. The

Skapik court agreed with Skapik, holding that “[i]n our view, this conduct

constituted a single offense committed with a single animus resulting in a single

harm against a single victim.” Id. at ¶ 13. Asserting that their decision was

consistent with Ruff, the Second District Court of Appeals concluded that Skapik

could “be convicted and sentenced for only one theft offense in connection with the

items he stole from the deputy sheriff’s vehicle.”

        {¶22} However, we find Featherston’s reliance on Skapik to be misplaced

and distinguishable from the facts of this case. Instead, we choose to conduct our

analysis consistent with the factors outlined by the Ohio Supreme Court in State v.

Ruff.

        {¶23} As we noted previously, in State v. Ruff, “[u]nder R.C. 2941.25(B), a

defendant whose conduct supports multiple offenses may be convicted of all the

offenses if any one of the following is true: (1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows that the offenses were committed


                                        -11-
Case No. 6-16-10


separately, or (3) the conduct shows that the offenses were committed with separate

animus.”   Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, 34 N.E.3d 892 (2015),

paragraph three of the syllabus.

       {¶24} The first Ruff factor, “were the offenses dissimilar in importance or

significance,” questions whether each offense caused a separate, identifiable harm

to the victim. Ruff, supra. In our review we find that each of the Receiving Stolen

Property convictions did, in fact, create separate and identifiable harm to Payne. In

Count 1, we find that Payne’s 2007 Honda Ridgeline Truck was the subject of the

charge. We further find that Payne’s truck was “totaled” by his insurance company.

Therefore, Payne’s truck loss is separate from his property losses in Counts 2 and

3. In Count 2, Payne’s loss of use of his handgun deprived him of its use (since it

was held as evidence) to defend himself, which is separate from his loss in Counts

1 and 3. And as to Count 3, Payne’s stolen credit card resulted in him having to pay

$550 of the fraudulent charges, a loss separate and distinguishable from Counts 1

and 2. Thus, the State proved three separate and identifiable harms suffered by

Payne in each of Featherston’s Receiving Stolen Property convictions. Even though

Payne was the only victim of the Receiving Stolen Property charges of which

Featherston was convicted, we find that the harm caused him was separate and

identifiable. Moreover, Featherston chose to receive Payne’s truck, knowing that

he lacked permission to do so; Featherston chose to receive and retain Payne’s credit


                                        -12-
Case No. 6-16-10


card and used it for his own personal gain; and Featherston chose to receive and

retain Payne’s handgun by removing it from Payne’s truck to the bedroom where he

was staying, perceivably for some nefarious purpose.

       {¶25} Because we have answered the first Ruff factor affirmatively, finding

that separate convictions for each of the three (3) Receiving Stolen Property counts

are permissible, no further factors need to be addressed. Accordingly, Featherston’s

first assignment of error is overruled.

                             Second Assignment of Error

       {¶26} In his second assignment of error, Featherston contends that the trial

court erred when it failed to appoint him alternate counsel, because he could not

communicate with his appointed attorney. Featherston also asserts that this lack of

communication resulted in him being deprived of effective representation. For the

following reasons, we disagree.

                                  Standard of Review

       {¶27} While both sides have directed this court to analyze this assignment of

error as an ineffective assistance of counsel claim, a review of the record reveals

that Featherston made his motion for new counsel at his September 14, 2016 change

of plea hearing, which the trial court ultimately denied. Thus, we determine the

correct standard of review is the abuse-of-discretion standard, pursuant to State v.

Cowans, 87 Ohio St. 68, 72-73, 1999-Ohio-250, 717 N.E.2d 298.


                                          -13-
Case No. 6-16-10


       {¶28} “‘An indigent defendant has no right to have a particular attorney

represent him and therefore must demonstrate ‘good cause’ to warrant substitution

of counsel.’” Id., quoting United States v. Iles, 906 F.2d 1122, 1130 (6th Cir.1990).

“‘[T]he trial judge may * * * [deny the requested substitution and] require the trial

to proceed with assigned counsel participating if the complaint * * * is

unreasonable.’” Id. at 72-73, quoting State v. Deal, 17 Ohio St. 2d 17, 244 N.E.2d
742 (1969), syllabus. “The trial court’s decision is reviewed under an abuse of

discretion standard.” Id.

       {¶29} “Under an abuse of discretion standard, a lower court’s decision will

not be reversed for mere error, but only when the court’s decision is unreasonable,

arbitrary, or unconscionable.” Morrow v. Becker, 138 Ohio St. 3d 11, 2013-Ohio-

4542, 3 N.E.3d 144, ¶ 9. Given that the abuse of discretion standard is a deferential

review, “[i]t is not sufficient for an appellate court to determine that a trial court

abused its discretion simply because the appellate court might not have reached the

same conclusion or is, itself, less persuaded by the trial court’s reasoning process

than by countervailing arguments.” State v. Morris, 132 Ohio St. 3d 337, 2012-

Ohio-2407, 972 N.E.2d 528, ¶ 14. “If there is some competent, credible evidence

to support the trial court’s decision, there is no abuse of discretion.” Middendorf v.

Middendorf, 82 Ohio St. 3d 397, 401, 1998-Ohio-403, 696 N.E.2d 575.




                                        -14-
Case No. 6-16-10


       {¶30} “‘Factors to consider in deciding whether a trial court erred in denying

a defendant’s motion to substitute counsel include the timeliness of the motion; the

adequacy of the court’s inquiry into the defendant’s complaint; and whether the

conflict between the attorney and client was so great that it resulted in a total lack

of communication preventing an adequate defense.’” State v. Beadle, 3rd Dist.

Hancock No. 5-13-08, 2013-Ohio-5659, ¶ 17, quoting State v. Jones, 91 Ohio St. 3d
335, 342, 2001-Ohio-57, 744 N.E.2d 1163.

                                       Analysis

       {¶31} Featherston was determined to be indigent and was appointed an

attorney by the trial court. Two weeks prior to trial, Featherston told the trial court

that he wanted to be appointed a different attorney, as evidenced by the following

conversation that took place on the record during the failed change of plea hearing

on September 14, 2016:

       Trial Court: Alright. Have you had plenty of time to talk with
       [defense counsel] about that proposal?

       Featherston: Somewhat.

       Trial Court: Alright. Do you have any questions about how that
       proposal works? I mean are you clear as to what the proposal is?

       Featherston: If I might add Your Honor, me and my attorney
       have a conflict of communication.

       ***



                                         -15-
Case No. 6-16-10


        Trial Court: Alright. Now you started to say something else.
        What else is it that you wish to say?

        Featherston: Due to the fact of the conflict of communication
        between me and my attorney, the appointed counsel, there is no
        way of me understanding a lot of things what he was telling me,
        and you know, I don’t feel confident in him running my, [sic] in
        the trial and dealing with my case due to the fact that I don’t
        understand where he’s coming from. He’s too highly educated
        with his words on me. You know, he discombobulates my
        thinking. So I would like to ask the Court to dismiss him and
        reassign me to a different counsel, but that’s just my move
        towards the Court.

(09/14/2016 Tr. at 6-7).

        {¶32} Thereafter, the trial court discussed with Featherston, and his defense

attorney, Featherston’s reasons for the request. Notably, Featherston’s complaints

did not involve issues of whether his attorney was competent to represent him in his

defense. To the contrary, Featherston’s appointed counsel had nearly thirty years

of experience at the time of the hearing. Featherston complained that his attorney

was “too highly educated” for him to understand.3 Ultimately the trial court

determined that Featherston failed to present sufficient grounds for his request for a

new attorney and denied Featherston’s motion.




3
  We note, however, that the record also reveals that Featherston was able to use “discombobulates”
appropriately in a sentence, even though he claimed that he could not understand trial counsel’s “highly
educated” words.

                                                 -16-
Case No. 6-16-10


         {¶33} Our review of the record supports that the relationship between

Featherston and his counsel was not perfect.4 However, in overruling Featherston’s

request the trial court conducted an adequate inquiry of Featherston’s concerns on

the record, and determined that no legal basis existed to grant Featherston’s request

for new counsel. (Id. at 18). Additionally, the court found that the conflict in

communication between Featherston and his attorney was not so great as to prevent

an adequate defense, and that trial counsel “[could] be ready for the trial.” (Id.).

         {¶34} The record also demonstrates that Featherston’s breakdown of

communication with his attorney was short lived as Featherston’s counsel advised

the court that he was able to discuss another plea offer with Featherston at a

subsequent hearing. (09/27/2016 Tr. at 4-5). Moreover, consistent with the Ohio

Supreme Court’s reasoning in State v. Cowans, the evidence in the record supports

that the breakdown in communication was temporary, and as such, Featherston and

his attorney’s communication concerns did not rise to the level of a “complete

breakdown” or “total lack of communication” warranting the appointment of

substitute counsel. See, Cowans, 87 Ohio St. 3d 68, 73-74, 1999-Ohio-250, 717
N.E.2d 298.




4
  Featherston directs us to the portion of the record where defense counsel asserted that “communication * *
* is tenuous, at best, and so there has been a breakdown in communication,” and trial counsel’s assertion that
the difficulty in the “communication is so poor between us that I think [it] inhibits” trial preparation. (Id. at
13, 15).

                                                     -17-
Case No. 6-16-10


       {¶35} Thus, under the facts of this case, the trial court did not abuse its

discretion by overruling Featherston’s motion for a new attorney. Appellant’s

second assignment of error is therefore overruled.

                             Third Assignment of Error

       {¶36} In his third assignment of error, Featherston asserts that the trial court

erred when it failed to exclude hearsay testimony; that the hearsay admitted was not

harmless error; and that the trial court’s error violated his right to due process and a

fair trial. For the following reasons, we find no merit to appellant’s argument.

                                 Standard of Review

       {¶37} “‘[T]he trial court’s decision to admit hearsay is not governed by the

test of abuse of discretion. * * *. Instead, errors relating to the trial court’s

admission of hearsay must be reviewed in light of Evid.R. 103(A) and the standard

established in Crim.R. 52(A), providing that such errors are harmless unless the

record demonstrates that the errors affected a party’s substantial right.” State v.

Richcreek, 196 Ohio App. 3d 505, 2011-Ohio-4686, 964 N.E.2d 442, ¶ 31 (6th

Dist.). On appeal, challenged hearsay is subject to de novo review under the

applicable hearsay rule * * *.” Id. at ¶ 32.

                                       Analysis

       {¶38} Featherston asserts that there were a number of hearsay objections that

were overruled by the trial court in error. Specifically, Featherston identifies five


                                         -18-
Case No. 6-16-10


examples of objected to hearsay, which he asserts shouldn’t have been permitted,

and resulted in his failure to receive a fair trial. For ease of analysis, we chose to

discuss the hearsay issues separately and by deponent.

                                  Payne’s Testimony

       {¶39} The first error presented by Featherston involves Payne’s alleged

hearsay testimony. During his direct examination Payne testified as follows: “I

think it was Detective Seely [sic] had called me and said that they had found the

vehicle,” which defense counsel objected to on the basis of hearsay. (09/28/2016

Tr. at 14). After a brief discussion, the trial court permitted Payne to testify that his

truck was found in Ohio. (Id.) Later in the trial Detective Seely testified that he

told Payne that his (Payne’s) vehicle was located in Ohio. (Id. at 44-45). Assuming,

arguendo, that Payne’s testimony was hearsay, any error in its admission was

harmless because Detective Seely (the declarant) testified as to locating Payne’s

vehicle in Ohio. Accordingly, Featherston’s due process and hearsay concerns

regarding Payne’s testimony are without merit as the declarant of the statement was

available to testify to the truth of the statement. Thus, any error in the admission of

Payne’s statement was harmless beyond a reasonable doubt.

                             Detective Seely’s Testimony

       {¶40} Featherston presents several hearsay examples in regards to Detective

Charles Seely’s (“Det. Seely”) testimony. Featherston asserts that Seely testified


                                          -19-
Case No. 6-16-10


that Payne told him (Seely) that Featherston did not have permission to possess his

truck, his gun, or his credit cards. However, our review of the record reveals this

assertion to be inaccurate. During his direct examination Det. Seely testified as

follows:

        Prosecutor: As part of your investigation, did you have contact
        with Mr. Payne to determine if he gave anybody permission to
        have his truck or use his credit card, or have his credit cards?

        Det. Seely: Yes I did.

        Counsel for Featherston: Objection. Hearsay.

        Prosecutor: Your Honor, it is confirmation. The testimony is
        confirmation of his investigation.

        Trial Court: Objection overruled.

        Prosecutor: Please answer the question sir.

        Det. Seely: On the 17th I called Mr. Payne and had a conversation
        with him.

(09/28/2016 Tr. at 52).

        {¶41} Here, Det. Seely’s testimony was not offered to prove the truth of the

matter asserted. Rather, Det. Seely’s testimony establishes that he contacted Payne

on June 17th to further his investigation as to the stolen property and its use.

Because this statement is not offered to prove the truth of the matter asserted,5 it is



5
 Appellant seems to confuse Det. Seely’s above referenced testimony for the proposition that Payne told
Det. Seely that he didn’t give anyone permission to use his (Payne’s) truck, gun, or credit card. Had that
been the actual testimony of Det. Seely hearsay analysis would have been appropriate.

                                                  -20-
Case No. 6-16-10


not hearsay and the trial court correctly allowed Det. Seely to testify as to his

investigation of the stolen property.

       {¶42} Featherston also asserts that Det. Seely’s use of an internet mapping

service to discern the distance between Featherston’s and Payne’s homes in Texas

amounted to hearsay. Det. Seely testified that he used Google Maps to approximate

the distance between Featherston and Payne’s Texas residences was between four

(4) and seven (7) miles. (Id. at 57-58). “Pursuant to the definition of hearsay,

hearsay must first be an out-of-court statement.” State v. Armstead, 85 Ohio App. 3d
247, 253, 619 N.E.2d 513 (3rd Dist.1993). Testifying about using a mapping service,

upon a proper foundation, does not constitute assertive conduct, an oral declaration,

or a written declaration made by Det. Seely to prove the truth of the matter asserted.

Id. Thus, this conduct does not meet the definition of hearsay, and Featherston’s

argument regarding the admission of this testimony is without merit.

       {¶43} Lastly, Featherston asserts that when Det. Seely testified that Payne

told him that he did not sign a credit card receipt at the Kenton gas station, such

testimony was hearsay. However, our review of the record reveals that Payne

testified that he did not sign the receipt at the local gas station and was subject to

cross examination on his testimony. (09/28/2016 Tr. at 33, 35). Thus, because

Payne, as the declarant testified on this matter and was subject to cross-examination,




                                        -21-
Case No. 6-16-10


Det. Seely’s testimony is not hearsay pursuant to Evid.R. 801(D).          As such,

Featherston’s hearsay arguments attributable to Det. Seely are without merit.

                           Detective McKee’s Testimony

       {¶44} Featherston’s final contention concerning inadmissible hearsay

statements being admitted involves the testimony of Detective Michael McKee

(“Det. McKee”). Featherston contends that Det. McKee’s testimony to establish

that the handgun found in Featherston’s bedroom was identified by Payne as his

handgun constituted inadmissible hearsay. Featherston further asserts that because

Payne testified prior to Det. McKee and did not identify his handgun during his

testimony, Det. McKee’s testimony as to Payne’s out of court identification of his

handgun was hearsay.

       {¶45} Our review of the record reveals that competent and credible evidence

exists in the record to support the inference that the gun found in the bedroom where

Featherston was staying belonged to Payne. For example, the State proved that

Payne’s truck was found in Ohio and was driven by Featherston. (09/28/2016 Tr.

at 51). The State also proved that Featherston used Payne’s credit card found in his

wallet left in his truck while he was in Kenton. (Id. at 11, 172-174, 201). The State

also proved that Payne’s personal belongings were intermingled with Featherston’s

belongings, both in Payne’s truck and in the bedroom of the Ohio residence where

Featherston was staying. (Id. at 24-25). Given these inferences, the jury could


                                        -22-
Case No. 6-16-10


reasonably infer that the handgun found in the bedroom where Featherston was

staying, was in fact the handgun Payne left in his truck.

        {¶46} We also find that these stated inferences are not “stacked,” but can be

inferred from separate facts, and as such, are reasonable inferences for the fact-

finder to consider. See Cowans, 87 Ohio St. 3d 68, 78, 1999-Ohio-250, 717 N.E.2d
298. As such, we find that under the facts of this case, even if the admission of the

testimony of Det. Seely was impermissibly permitted because of hearsay, the

admission was harmless error beyond a reasonable doubt.                                 Accordingly,

Featherston’s third assignment of error is overruled.

                                  Fourth Assignment of Error

        {¶47} In his fourth assignment of error, Featherston asserts that the trial court

erred in accepting the jury’s guilty finding, as the verdicts were against the manifest

weight of the evidence.6 For the following reasons, we disagree.

                                        Standard of Review

        {¶48} In analyzing a claim that the conviction was against the manifest

weight of the evidence, an appellate court:

        sits as the “thirteenth juror” and may disagree with the fact finder’s
        resolution of the conflicting testimony. * * * The appellate court,
        ‘reviewing the entire record, weighs the evidence and all reasonable
        inferences, considers the credibility of witnesses and determines

6
  While Featherston attempts to analyze his fourth assignment of error under both a “sufficiency of the
evidence” and a “manifest weight” standard, the argument presented in the fourth assignment of error is a
“manifest weight” argument and we accordingly decline to review said assignment of error under a
sufficiency of the evidence standard.

                                                 -23-
Case No. 6-16-10


       whether in resolving conflicts in the evidence, the jury clearly lost its
       way and created such a manifest miscarriage of justice that the
       conviction must be reversed and a new trial ordered. The
       discretionary power to grant a new trial should be exercised only in
       the exceptional case in which the evidence weighs heavily against
       conviction.’

State v. Johnson, 3rd Dist. Shelby No. 17-08-06, 2008-Ohio-4784, ¶ 4 quoting State

v. Jackson, 169 Ohio App. 3d 440, 2006-Ohio-6059, 863 N.E.2d 223, ¶ 14 (citations

omitted). However, in sitting as the thirteenth juror the appellate court should give

due deference to the findings made by the jury. Id.

       {¶49} “Weight of the evidence concerns ‘the inclination of the greater

amount of credible evidence, offered in a trial, to support one side of the issue rather

than the other. It indicates clearly to the jury that the party having the burden of

proof will be entitled to their verdict, if, on weighing the evidence in their minds,

they shall find the greater amount of credible evidence sustains the issue which is

to be established before them. Weight is not a question of mathematics, but depends

on its effect in inducing belief.’” (Emphasis omitted.) State v. Thompkins, 78 Ohio

St.3d 380, 387, 1997-Ohio-52, 678 N.E.2d 541 (1997), quoting Black’s Law

Dictionary 1594 (6th Ed.1990).

       {¶50} Furthermore, “[t]o reverse a judgment of a trial court on the weight of

the evidence, when the judgment results from a trial by jury, a unanimous

concurrence of all three judges on the court of appeals panel reviewing the case is



                                         -24-
Case No. 6-16-10


required.” Id. at paragraph four of the syllabus, citing Ohio Constitution, Article

IV, Section 3(B)(3).

                                  Relevant Statutes

       {¶51} As discussed above in Assignment of Error I, Featherston was

convicted of three counts of Receiving Stolen Property, in violation of R.C.

2913.51(A),(C). R.C. 2913.51 states, in its pertinent part: “[n]o person shall receive,

retain, or dispose of property of another knowing or having reasonable cause to

believe that the property has been obtained through commission of a theft offense.

* * * Whoever violates this section is guilty of receiving stolen property.”

(Emphasis added.) R.C. 2913.51(A),(C).

       {¶52} Featherston was also convicted of one count of Identity Fraud of an

Elderly Person, in violation of R.C. 2913.49(B)(2). R.C. 2913.49(B)(2) states: “[n]o

person, without the express or implied consent of the other person, shall use, obtain,

or possess any personal identifying information of another person with intent to do

[* * *] the following: [r]epresent the other person’s personal identifying information

as the person’s own personal identifying information.” R.C. 2913.49(B)(2). For

purposes of this statute, an Elderly Person is defined in R.C. 2913.01(CC) as: “[…]

a person who is sixty-five years of age or older.” R.C. 2913.01(CC).

       {¶53} Lastly, Featherston was convicted of one count of Forgery, in violation

of R.C. 2913.31(A)(1). R.C. 2913.31(A)(1) states, in relevant part: “[n]o person,


                                         -25-
Case No. 6-16-10


with purpose to defraud, or knowing that the person is facilitating a fraud, shall do

any of the following: [f]orge any writing of another without the other person’s

authority.” R.C. 2913.31 (A)(1).

                                Evidence Presented

                        Count I – Receiving Stolen Property

       {¶54} In regards to the Count I, Receiving Stolen Property as it pertains to

the motor vehicle, the State presented the testimony of Donald Payne, the vehicle

owner, who testified that his pickup went missing from his residence on June 11,

2016. (09/28/16 Tr. at 10). Additionally, Payne testified that he did not give anyone

permission to take his vehicle, to drive it, or to keep his vehicle for any purpose.

(Id. at 10-11). The State also produced a photo of Payne’s 2007 Honda Ridgeline

pick-up truck, license plate, registration, and interior, which Payne identified as

belonging to him. (Id. at 16-25; State’s Ex. Nos. 2-10, 13). Further, during Payne’s

testimony, he was able to identify the contents of the vehicle that did not belong to

him. (Id. at 23-25; State’s Ex. Nos. 11, 12, 14, 15). In addition to Payne’s testimony

as to his ownership of the truck, the State also produced a certified record from the

Bureau of Motor Vehicles in Texas revealing that Payne was the owner of the 2007

Honda Ridgeline as of June 11, 2016. (Id. at 34; State’s Ex. 49).

       {¶55} Det. Seely testified that Featherston was observed driving a 2007

Honda Ridgeline pick-up truck in Kenton, Ohio on June 15, 2016. (Id. at 38-41).


                                        -26-
Case No. 6-16-10


Det. Seely also testified that after obtaining a complete license plate number, the

aforementioned vehicle came back as Payne’s stolen pick-up. (Id. at 42). Det.

Seely’s testimony also reveals that Featherston was the individual observed driving

the vehicle on June 15th and 16th in Kenton, and was the suspect who was

apprehended upon completion of the traffic stop to recover Payne’s stolen pickup.

(Id. at 48).

       {¶56} Kenton, Ohio law enforcement officers involved with interception of

Payne’s stolen pickup truck also identified Featherston as the driver of Payne’s

stolen vehicle.    Specifically, Det. McKee and Sgt. Scott Holbrook identified

Featherston as the driver of the stolen truck. (Id. at 113; 252).

                        Count II – Receiving Stolen Property

       {¶57} In regards to Count II, Receiving Stolen Property as it pertains to

Payne’s firearm, Payne testified that his Kahr nine millimeter handgun was located

in the center console of his vehicle at the time his pickup was stolen. (Id. at 12).

       {¶58} Det. Seely testified that upon an initial search of the stolen vehicle,

there was no firearm located. (Id. at 53). However, Det. McKee testified that a

search of the residence where Featherston was staying in Kenton revealed that a

Kahr nine millimeter handgun was located in said residence.              (Id. at 124).

Additionally, Det. McKee testified that Payne identified the handgun as his. (Id. at

128). The State also introduced the recovered handgun as an exhibit for the jury to


                                         -27-
Case No. 6-16-10


consider, together with pictures of the location where the handgun was recovered.

(Id. at 124-29; State’s Ex. Nos. 25-31, 43). Lastly, Vicky Spencer, the owner of the

residence where the handgun was recovered, testified that she does not own a gun

and she did not know how a gun got in her home. (Id. at 215-16).

                        Count III – Receiving Stolen Property

       {¶59} In regards to Count III, Receiving Stolen Property as it pertains to

Payne’s credit cards, Payne testified that he had three or four credit cards in his truck

at the time it was stolen, and he stopped payment on all but one credit card that he

forgot about. (Id. at 16). The State produced evidence of each of the recovered

credit cards found in Featherston’s possession, with Payne identifying each of the

credit cards by his name and the last four digits on each card. (Id. at 25-29; State’s

Ex. Nos. 17-19, 47). Additionally, Payne testified that prior to coming to Ohio to

testify, he had never been to Ohio, and he did not authorize Featherston to use his

credit card or sign his name. (Id. at 30-31).

       {¶60} In addition to Payne’s testimony, Det. Kemmere, who was involved

with the apprehension of Featherston on June 16, 2016, testified that he located a

pack of cigarettes on Featherston that contained a credit card with Donald Payne’s

name on it. (Id. at 83, 89). Finally, the State produced the credit card that was

located on Featherston as evidence. (Id., State’s Ex. No. 45).




                                          -28-
Case No. 6-16-10


                   Count IV – Identify Fraud Against an Elderly
                          Person & Count V – Forgery

       {¶61} In regards to Count IV, Identity Fraud Against an Elderly Person, the

State produced the testimony of Payne to establish that Payne was over the statutory

requirement of 65 to be classified as an elderly person. (Id. at 10). In regards to

Count IV and Count V, Forgery, the state produced receipts, and offered the

testimony of Payne regarding the items purchased. (Id. at 31-32; State’s Ex. Nos.

21-23, 46). Payne testified that he did not make purchases with his credit card at

Walmart in Kenton, Ohio; Dairy Queen in Hamilton, Ohio; Dollar Tree in Illinois;

or at the gas station in Kenton, Ohio where Featherston was first seen by law

enforcement. (Id.). Payne testified that the signature on the gas station credit card

receipt was not his. (Id. at 33).

       {¶62} In addition to Payne’s testimony, the State offered the testimony of

Det. Seely to the jury. Det. Seely was able to recover a cell phone that Featherston

purchased on June 15, 2016 at the Kenton, Ohio Walmart with Payne’s credit card.

(Id. at 71). The State also produced the cell phone that was purchased with Payne’s

stolen credit card. (Id.; State’s Ex. No. 48). Additionally, the State produced video

footage and camera still shots from Walmart showing Featherston making purchases

at its Kenton, Ohio store on June 16, 2016. (Id. at 146-49; State’s Ex. Nos. 32, 33).

       {¶63} Further, the State also elicited testimony from Samantha Oreglia, an

employee at the Kenton Walmart, who identified Featherston in court as the person

                                        -29-
Case No. 6-16-10


who purchased the items on June 16, 2016. Further, the State entered into evidence

a copy of the Walmart receipt Featherston signed, as Payne, on June 16. (Id. at 187;

State’s Ex. No. 34).

       {¶64} Lastly, the State also offered the testimony of Lori Treen (“Treen”), a

clerk at the local gas station where Featherston was observed, to the jury. Treen

testified that Featherston was the individual who stopped at the store and purchased

various items from the gas station, swiped the credit card, and signed as Donald

Payne. (Id. 195-96, 202). Additionally, the State also produced a copy of the receipt

containing a list of the items purchased and Payne’s forged signature. (Id. at 201;

State’s Ex. Nos 24, 46).

                                      Analysis

       {¶65} Our review of the record reveals that competent and credible evidence

was presented to the jury and demonstrates that the jury was able to consider all

issues before them. Consistent with the rationale in Johnson, we have weighed the

evidence and all reasonable inferences and do not find that the jury clearly lost its

way by its verdicts of guilty. Thus, from our review of the record set forth above,

we cannot say that a manifest miscarriage of justice occurred.

       {¶66} Moreover, since we are guided by the presumption that the jury was

in the best position to view the witnesses and weigh the credibility of the proffered

testimony, we cannot say that the jury lost its way in convicting Featherston of three


                                        -30-
Case No. 6-16-10


counts of Receiving Stolen Property, one count of Identity Fraud Against a Person

in a Protected Class, and one count of Forgery. See State v. Vencill, 10th Dist.

Franklin No. 11AP-1050, 2012-Ohio-4419, ¶ 11.

         {¶67} Accordingly, we overrule the fourth assignment of error.

         {¶68} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we affirm the Appellant’s convictions in the trial

court.

                                                               Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




                                        -31-